Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 1 of 15        PageID #:
                                   1569


KOBAYASHI SUGITA & GODA, LLP
CRAIG K. SHIKUMA               4018
JOSEPH A. STEWART              7315
AARON R. MUN                   9779
JESSE FRANKLIN-MURDOCK 10778
First Hawaiian Center
999 Bishop Street, Suite 2600
Honolulu, Hawaii 96813
Phone: 808-545-5700
Fax: 808-535-5799
Email: cks@ksglaw.com; jas@ksglaw.com
        arm@ksglaw.com; jfm@ksglaw.com
Attorneys for Defendants
NEXTGEN LABORATORIES, INC., OHANA GENETICS, INC.,
HEIDE MAKI, and STEPHANIE SIMBULAN

                       IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF HAWAII

WIHC LLC dba ALOHA                          CIVIL NO. 18-00261-JMS-RLP
TOXICOLOGY,
                                            DEFENDANTS’ REPLY IN SUPPORT
                  Plaintiff,                OF MOTION TO DISMISS FIRST
                                            AMENDED VERIFIED COMPLAINT;
            vs.                             CERTIFICATE OF SERVICE

NEXTGEN LABORATORIES, INC.,                 Hearing
OHANA GENETICS, INC., HEIDI                 Date: December 3, 2018
MAKI, STEPHANIE SIMBULAN, and               Time: 9:00 a.m.
DOE DEFENDANTS 1-20,                        Judge: J. Michael Seabright

                  Defendants.


                 DEFENDANTS’ REPLY IN SUPPORT OF
        MOTION TO DISMISS FIRST AMENDED VERIFIED COMPLAINT




1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 2 of 15                  PageID #:
                                   1570


I.          INTRODUCTION
            Contrary to Aloha Tox’s suggestion, Defendants’ apparent lack of

“credibility” cannot create Federal subject matter jurisdiction where there is none.

And the “outrageousness” of Defendants’ alleged conduct cannot overshadow

Aloha Tox’s failure to meet essential elements of its claims. Aloha Tox’s

allegations that Defendants “stole” clients of Aloha Tox does not satisfy the

requirement that a plaintiff plead harm to competition generally. Similarly, it does

not show that Aloha Tox actually conferred a benefit upon Defendants. As

discussed in Defendants’ Motion to Dismiss [ECF No. 63] (“Motion”), Aloha

Tox’s First Amended Complaint fails to state claims as to all but Counts II and IV,

which are properly remanded to state court.

II.         ARGUMENT
            A.    DTSA and RICO – Aloha Tox’s service is provided to customers
                  only in Hawaii; Aloha Tox’s test is unmanageable and would
                  undermine congress’ intent to limit the scope of the commerce power.
            In order to give effect to the jurisdictional requirement that a trade secret be

related to a service “used in” interstate commerce, Aloha Tox’s theory must be

rejected. It is undisputed that Aloha Tox provides services to customers located

only in Hawaii. Despite the fact that its service is purely local, Aloha Tox insists

that its service is used in interstate commerce by pointing to incidental aspects of

its general business: using the internet, vendor relationships, using the mail, and

employee air travel. But the jurisdictional test is not whether Aloha Tox’s business

                                                1
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 3 of 15                  PageID #:
                                   1571


involves interstate commerce, but whether Aloha Tox’s service is used in interstate

commerce. By Aloha Tox’s measure, given “the current state of the world,” the

“nexus requirement” would be satisfied in virtually every case.

            Aloha Tox states that “the Internet plays a significant role in Aloha

Toxicology’s business” – but in this day and age, one would be hard pressed to

identify a business that isn’t dependent on the internet for one thing or another.

Aloha Tox asserts that there is “voluminous case law supporting the proposition

that making use of the Internet engages a business in interstate commerce.” MIO

at 10. But that misses the point. The test is not whether a business makes use of

the internet, or even if a business is engaged in interstate commerce generally, but

whether the trade secret at issue relates to a service that is used in interstate

commerce.

            Aloha Tox’s argument is deficient under its own case law cited. For

example, United States v. Sutcliffe, explains that the internet is “both the means to

engage in commerce and the method by which transactions occur.” 505 F.3d 944,

953 (9th Cir. 2007). Aloha Tox also states that its “customers communicate with

Aloha Toxicology through the internet, including emails and phone calls, regarding

Aloha Toxicology’s services.” MIO at 14. Again, however, all of Aloha Tox’s

clients are located within the state of Hawaii. Just because the internet is a means

to engage in interstate commerce and a method by which transactions can occur


                                               2
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 4 of 15               PageID #:
                                   1572


with customers, does not mean that Aloha Tox’s purely intrastate services are

automatically deemed interstate services. The same logic applies to Aloha Tox’s

arguments as to employee travel to the mainland and relationships with vendors

located on the mainland. Allowing such incidental and indirect activities are

sufficient to satisfy the requirement that a trade secret must be related to “services

used in interstate commerce” would effectively render the jurisdictional bar

meaningless.

            Aloha Tox’s services are solely provided to Hawaii customers and within the

State of Hawaii. Aloha Tox’s market is located wholly within the State of Hawaii.

Aloha Tox’s incidental business activities that may involve out-of-state contacts

are not enough to transform intrastate nature and character of the services it

provides to its clients. See Kallen v. Nexus Corp., 353 F.Supp. 33, 36 (N.D. Ill.

1973) (concluding that defendants’ service, i.e. a bar preparation course, was

“given only in the State of Illinois,” and that “such incidental activities as

advertising, solicitation, preparation of course materials, and the travel of non-

Illinois lecturers will not alter the intrastate character of the course itself.

Hence, the acts complained of occur in a market that is located wholly within

the State of Illinois and is neither in the flow of interstate commerce or at either

end of that flow.”) (emphasis added).




                                             3
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 5 of 15               PageID #:
                                   1573


            Further, Aloha Tox’s reliance on Space Sys./Loral, LLC v. Orbital ATK,

Inc., 306 F.Supp.3d 845 (E.D. Va. 2018) is unavailing as the “used in interstate

commerce” requirement was not disputed by the defendant in that case. Aloha

Tox’s contention that “vendor relationships” satisfies the interstate commerce

requirement is also without merit. The jurisdictional inquiry focuses on the nature

of the services that Aloha Tox provides to customers, not the nature of Aloha

Tox’s business activities that may tangentially relate to interstate commerce. See

Kallen, 353 F.Supp. at 36 (“Furthermore, the fact that an intrastate business has

customers who come from another state before receiving local services does not in

itself show any effect on interstate commerce.”) (emphasis added); Bruner v.

Timberlane Manor Ltd. P’ship, 155 P.3d 16, 31 (Okla. 2006) (“The facts that the

nursing home buys supplies from out-of-state vendors rather than in-state vendors

and uses internet and long distance telephone lines do not demonstrate a substantial

impact on interstate commerce and are insufficient to impress interstate commerce

regulation upon the admission contract for residential care between the Oklahoma

nursing home and the Oklahoma resident patient.”).

            Therefore, Aloha Tox fails to sufficiently plead the required nexus to

interstate commerce, and the FAC should be dismissed under FRCP 12(b)(1).




                                               4
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 6 of 15              PageID #:
                                   1574


            B.    Unfair Competition – There is no harm to competition; Aloha Tox’s
                  theory would mean that harm to any Hawaii company would
                  automatically constitute unfair competition.

            Aloha Tox argues that the harm that Defendants are alleged to have inflicted

upon Aloha Tox’s business somehow translates to harm to competition. However,

not only does Aloha Tox fail to adequately allege harm to competition in its FAC,

see Motion at 11-17, but its arguments lack merit.

            Aloha Tox argues that Defendants “create[d] incentives for clients to use

Defendants’ services over their competitors . . .” MIO at 17-18. However, the

FAC contains no allegations of incentives provided by Defendants, let alone

allegations about how the alleged actions resulted in Defendants being able to offer

such incentives unlike other competitors. As explained in the Motion, at most,

Aloha Tox has alleged harm to a single competitor: Aloha Tox. That is not enough

to adequately allege harm to competition for purposes of a UMOC claim.

            Aloha Tox continues to misconstrue Gurrobat v. HTH Corp., 133 Hawai`i 1,

323 P.3d 792 (2014). In Gurrobat, the illegal conduct – unlawfully withholding

wages from employees – gave the defendants an “illegal business advantage over

law-compliant hotels, restaurants and banquet service providers.” Id. at 22, 323

P.3d at 813 (emphasis added). Here, in contrast, the only competitor that Aloha

Tox alleges has been harmed is itself.




                                              5
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 7 of 15             PageID #:
                                   1575


            Further, the Hawaii Supreme Court’s decisions in Gurrobat and Hawaii

Medical Association v. Hawaii Medical Service Association, Inc., 113 Hawai`i 77,

148 P.3d 1179 (2006), are distinguishable as they involved claims that the

defendants created unfair financial incentives for customers to do business with the

defendant (or to not do business with the plaintiff). Here, in contrast, Aloha Tox

does not allege that Defendants created any unfair financial incentives for

customers to choose to work with Defendants. Even assuming arguendo that

Defendants obtained and used Aloha Tox’s trade secrets, Defendants would have

had, at most, the same information as Aloha Tox did. As such, Aloha Tox fails to

allege that Defendants’ conduct allowed it to offer anything more than what Aloha

Tox could offer in order to unfairly attract customers.

            Aloha Tox’s reliance on Les Shockley Racing, Inc. v. Nat’l Hot Rod Ass’n,

884 F.2d 504 (9th Cir. 1989) is also misplaced. As a preliminary matter, the Les

Shockley court did not find injury to competition in the market for anesthesia

services – the court merely cited that that was its prior opinion in Oltz v. St. Peter’s

Cmty. Hosp., 861 F.2d 1440 (9th Cir. 1988).

            In St. Peter’s, defendant St. Peter’s Community Hospital (“Hospital”), which

enjoyed an 84% market share of general surgical services in the relevant area,

employed two types of professionals who could give anesthesia to patients: (1)

M.D. anesthesiologists (four total), and (2) nurse anesthetists (one total, the


                                              6
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 8 of 15               PageID #:
                                   1576


plaintiff). Id. at 1443. The plaintiff (nurse anesthetist) billed the hospital as an

independent contractor and many doctors within the Hospital grew to prefer his

services over the M.D. anesthesiologists, who charged significantly more for their

services. Id. After the M.D. anesthesiologists threatened to quit, the Hospital

entered into an exclusive contract for anesthesia services with the M.D.

anesthesiologists, and terminated plaintiff’s contract. Id. at 1444. After the four

M.D. anesthesiologists settled, the court concluded that the Hospital’s exclusive

contract resulted in injury to competition under the Sherman Act. Id. at 1447.

Specifically, the court found that “the exclusive anesthesia contract and the

termination of [plaintiff] had actual detrimental effects on competition among

anesthesia service providers in that area . . . . Some patients and surgeons who

preferred the services of [plaintiff] were hindered from obtaining them.

Furthermore, the price of anesthesia services and the incomes of the M.D.

anesthesiologists rose dramatically because of the challenged restraint.” Id. at

1448.

            St. Peter’s is meaningfully distinguishable from the present case. In St.

Peter’s, the harm to competition stemmed from the Hospital’s exclusive dealing

contract with the M.D. anesthesiologists. Importantly, the harm was twofold, (1) it

harmed consumers at the Hospital who could no longer select nurse anesthetists to

administer anesthesia, and (2) it harmed the market for anesthesia providers


                                              7
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 9 of 15              PageID #:
                                   1577


because only M.D. anesthesiologists could work at the Hospital. See id. at 1447.

Here, in contrast, the “harm” is strictly limited to Aloha Tox. Aloha Tox fails to

allege any conduct by Defendants that restricts consumers from being able to

choose Aloha Tox as their service provider. Aloha Tox also fails to allege any

conduct by Defendants that restricts Aloha Tox from providing services in Hawaii.

Aloha Tox fails to allege any conduct by Defendants which prevented any other

competitors in the toxicology business from competing. In short, while Aloha Tox

alleges that Defendants “stole” Aloha Tox’s clients, those customers are, and have

always been, free to use Aloha Tox or any other toxicology lab in Hawaii.

            Lastly, Aloha Tox’s citation to the restricted transcript of Dwayne Kojima’s

testimony is improper in that it quotes irrelevant testimony regarding “delay” in

servicing the State. See MIO at p. 25. Contrary to Aloha Tox’s suggestion, the

“delay” was not caused by Defendant’s conduct, but rather by Ronald Li’s failed

proficiency test and Dr. Kl-Khoury’s subsequent decision that Aloha Tox

indefinitely cease testing, as was confirmed by Mr. Kojima’s testimony.

            C.    Tortious Interference – Aloha Tox concedes that it had no contracts;
                  there has been no breach; this claim is necessarily preempted.

            Aloha Tox’s statement that it “unquestionably had contractual relationships

with all of their clients,” MIO at 26, is not enough to survive dismissal. In order to

establish intentional interference with contractual relations, Aloha Tox must also

prove that Defendants actions led to a “subsequent breach of the contract by the

                                              8
1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 10 of 15                 PageID #:
                                    1578


 third party[.]” Eurus Genomics, Inc. v. Genesys Techs., Inc., No. CIV 06-

 00651SOMLEK, 2007 WL 764322, at *3 (D. Haw. Mar. 9, 2007) (emphasis

 added); see also Weinberg v. Mauch, 78 Hawai`i 40, 50, 890 P.2d 277, 287 (1995)

 (“to maintain a tortious interference with contract claim under Burgess, the

 plaintiff must show that a breach has occurred”).

             Importantly, courts recognize that “[t]he distinction between breaching

 contracts terminable at will and those not terminable at will is the standard applied

 in the Restatement (Second) of Torts for determining liability for the tort of

 intentional interference with contractual relations.” Jet Courier Serv., Inc. v.

 Mulei, 771 P.2d 486, 496 (Colo. 1989) (citing Memorial Gardens, Inc. v.

 Olympian Sales & Management Consultants, Inc., 690 P.2d 207, 210–11 (Colo.

 1984) (noting that the Restatement (Second) of Torts “provides less protection for

 contracts terminable at will because an interference with a contract terminable at

 will is an interference with a future expectancy, not a legal right”)).

             As such, a claim for intentional interference with contractual relations

 should be dismissed where the contract at issue is “at-will,” i.e. where there is no

 breach. See, e.g., Kosson v. Algaze, 203 A.D.2d 112, 112, 610 N.Y.S.2d 227, 228

 (1994), aff'd, 84 N.Y.2d 1019, 646 N.E.2d 1101 (1995) (“The causes of action for

 breach of contract and intentional interference with contractual relations were

 properly dismissed since the plaintiff failed to submit any proof that he was


                                                9
 1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 11 of 15                PageID #:
                                    1579


 employed by defendant St. Luke's/Roosevelt Hospital for a fixed duration pursuant

 to a written contract of employment. The plaintiff was an at-will employee whose

 employment was terminable at any time”).

             Therefore, Aloha Tox’s tortious interference with contractual relations claim

 should be dismissed.

             Further, Aloha Tox’s tortious interference claim is preempted by HUTSA

 because it is necessarily dependent on Aloha Tox’s misappropriation of trade

 secrets claim. Specifically, Aloha Tox alleges that the names of its clients and

 client contact information are its “trade secrets.” Further, it alleges that

 misrepresentations were made to those clients using the purportedly

 misappropriated trade secrets, i.e. the names and contact information of the

 clients. While Defendants do not agree that this contact information is a trade

 secret, it is indisputable that the alleged tortious conduct could not have been

 effectuated without use of the contact information. As such, the tortious

 interference claim necessarily relies on the allegations of trade secret

 appropriation.

             Specifically, as to tortious interference, Aloha Tox alleges that Maki and/or

 Simbulan induced Aloha Tox’s “Clients” to terminate their relationships with

 Aloha Tox. See FAC ¶ 123. Importantly, however, as to misappropriation, Aloha

 Tox also alleges that “Client information such as Client names” constitute “trade


                                               10
 1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 12 of 15              PageID #:
                                    1580


 secrets.” See FAC ¶ 64. Logically, then, they only way that Maki and/or

 Simbulan could have spread lies to Aloha Tox’s clients, was if they obtained and

 used Aloha Tox’s client information, i.e. the alleged “trade secrets.” Put another

 way, in order for Maki and/or Simbulan to have fed lies to Aloha Tox’s clients,

 Maki and/or Simbulan must have known who those clients were in the first place

 and who to contact.

             “[T]he HUTSA preempts claims when the alleged injury is based on the

 improper acquisition, disclosure, or use of confidential and/or commercially

 valuable information, whether or not that information rises to the level of a

 statutorily-defined trade secret.” BlueEarth Biofuels, LLC v. Hawaiian Elec. Co.,

 Inc., 123 Hawai`i 314, 328, 235 P.3d 310, 324 (2010) (emphasis added). It is

 “axiomatic” that, if Aloha Tox considers its client information to be “trade

 secrets,” then allegedly tortious direct communication with Aloha Tox’s clients

 necessarily involves the improper use of Aloha Tox’s client information. See

 BlueEarth Biofuels, LLC v. Hawaiian Elec. Co., 780 F.Supp.2d 1061, 1077 (D.

 Haw. 2011). Therefore, this claim is preempted.

             D.    Conversion – Alleging use of equipment to misappropriate trade
                   secrets requires preemption.

             Aloha Tox misapplies the law of conversion. Aloha Tox contends that Maki

 and Simbulan’s unlawful purchase and retention of electronic equipment after their

 departure constitutes unlawful acts independent of the misappropriation of trade

                                             11
 1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 13 of 15               PageID #:
                                    1581


 secrets claim. See MIO at 28. However, the purchase and retention of equipment

 only goes to the first and fourth elements of a conversion claim – i.e. a taking and

 wrongful detention after demand.

             Importantly, the third element requires Aloha Tox to prove “an illegal use or

 abuse of the chattel.” JN Group Holdings, Inc. v. Ryan, No. CV 17-00375 ACK-

 KJM, 2018 WL 485937, at *6 (D. Haw. Jan. 19, 2018) (emphasis added). As to

 “use or abuse” of the computer equipment, Aloha Tox alleges that Maki used the

 equipment to misappropriate trade secrets. See FAC ¶ 131. As such, Aloha Tox’s

 conversion claim necessarily relies on alleged misappropriation of trade secrets,

 and is therefore preempted by the HUTSA. See BlueEarth, 780 F.Supp.2d at 1077.

             E.    Unjust Enrichment – Aloha Tox relies on a tortured application of
                   the facts to the law.

             Aloha Tox fails to show how it “conferred” a benefit upon NextGen and/or

 Ohana. Aloha Tox quotes two-and-a-half pages of allegations apparently showing

 the effort Aloha Tox used to develop its business, see MIO at p. 32-34, and argues

 that “[t]hese are actions taken by Plaintiff that benefit NextGen and Ohana.” See

 MIO at 35. But an essential element to a claim for unjust enrichment is that Aloha

 Tox must have conferred that benefit upon NextGen and Ohana. That element is

 missing here.




                                               12
 1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 14 of 15                 PageID #:
                                    1582


             F.    Spoliation – Aloha Tox’s argument is circular.

             Aloha Tox’s argument is circular: it argues that its spoliation claim is not

 subject to the heightened pleading requirements of FRCP 9(b) because Hawaii has

 not yet recognized the heightened pleading standard in state or federal court, due to

 the fact that the Hawaii Supreme Court has not yet adopted the tort of spoliation of

 evidence. Aloha Tox then argues that intentional spoliation does require

 heightened pleading, while negligent spoliation does not. But Aloha Tox also

 claims that the Court has proof that Defendants “intentionally” deleted “potentially

 critical evidence” related to its claims. See MIO at 2.

             Aloha Tox argues against a heightened pleading standard on the basis that

 Hawaii doesn’t even recognize the underlying claim in the first place. Aloha Tox

 can’t have it both ways. Aloha Tox also argues that negligent spoliation does not

 have a heightened pleading standard, but claims that Defendants “intentionally”

 destroyed evidence.

             Due process requires that Defendants are given “fair notice of what the

 plaintiff’s claim is and the grounds upon which the claim rests.” Au v. Au, 63

 Haw. 210, 221, 626 P.2d 173, 181 (1981). Is it intentional spoliation? Negligent

 spoliation? Either way, is such a claim even recognized in Hawaii? If so, is it

 subject to a heightened pleading standard, or not?




                                                13
 1618296_4
Case 1:18-cv-00261-JMS-RLP Document 90 Filed 11/19/18 Page 15 of 15              PageID #:
                                    1583


             This Court must either make an express determination that Hawaii

 recognizes the tort of spoliation or dismiss this claim. At a minimum, Aloha Tox

 should be required to amend its claim to indicate whether it is alleging intentional

 or negligent spoliation.

 III.        CONCLUSION
             Based on the foregoing, Defendants respectfully request that the Court grant

 this Motion [ECF No. 63].

             Dated: Honolulu, Hawaii, November 19, 2018.

                                            /s/ Craig K. Shikuma
                                            CRAIG K. SHIKUMA
                                            JOSEPH A. STEWART
                                            AARON R. MUN
                                            JESSE FRANKLIN-MURDOCK

                                            Attorneys for Defendants
                                            NEXTGEN LABORATORIES, INC.,
                                            OHANA GENETICS, INC., HEIDI
                                            MAKI, and STEPHANIE SIMBULAN




                                              14
 1618296_4
